                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA                     )
                                             )              18 CR 145
vs.                                          )
                                             )
LISA HOFSCHULZ                               )

                          MOTION TO FILE UNDER SEAL

       Comes now defendant LISA HOFSCHULZ, by and through attorney Beau B.

Brindley, and hereby moves the court to file under seal herm motion for continuance or

the withdrawal of counsel. In support, she states as follows.

       An exhibit attached to the above-noted motion contains personal information

regarding the undersigned counsel.

       WHEREFORE, the undersigned respectfully moves this Court to file the motion

for continuance or withdrawal of counsel under seal.

                                             Respectfully submitted,

                                             Lisa Hofschulz
                                             By:    s/ Beau B. Brindley




LAW OFFICES OF BEAU B. BRINDLEY
53 West Jackson Blvd.
Suite 1410
Chicago, Illinois 60604
312.765.8878




                                     1
       Case 2:18-cr-00145-PP Filed 02/17/20 Page 1 of 1 Document 84
